Per Curiam.

Suit upon a note. Answer, setting up an assigned note as a set-off. The answer consisted of a number of paragraphs, some of which gave a copy of the note and the assignment. One made the note itself, with the assignment, a part of it, and some gave neither the note nor the assignment, nor a copy of either, as a part of them. Issues of fact seem to have been taken on most of these paragraphs, and tried, though the record is a little confused; but, in favor oí' *479the ruling of the Court below, we must so presume. The assignment on the note, when produced, showed erasures, and parol evidence was heard to show when they were made, and thus to show what the real assignment was. This evidence was admissible under those issues where the answers had not specially set out the assignment, so as to fix its character. In such case, a failure to deny the assignment under oath does not admit the character of the assignment. See Ind. Dig., pp. 109, 189, 204, 284.
John A. Matson and J. A. Scott, for the appellants.
T. J. Sample, for the appellees.
The judgment is affirmed, with 1 per cent, damages and costs.